Case
Case 2:19-cv-01739-JCM-DJA
     2:19-cv-01739-JCM-DJA Document
                           Document 71
                                    70 Filed
                                       Filed 09/11/20
                                             09/08/20 Page
                                                      Page 1
                                                           1 of
                                                             of 2
                                                                2
Case
Case 2:19-cv-01739-JCM-DJA
     2:19-cv-01739-JCM-DJA Document
                           Document 71
                                    70 Filed
                                       Filed 09/11/20
                                             09/08/20 Page
                                                      Page 2
                                                           2 of
                                                             of 2
                                                                2




                                              September 11, 2020
